


EXHIBIT 10.4


August 9, 2012
Cheniere Energy Partners, L.P.
700 Milam Street, Suite 800
Houston, Texas 77002
Attention: President
 
 
 
 
Re:
  
Management and Administrative Services to be Provided by Cheniere LNG Terminals,
Inc. (“Terminals”) to Cheniere Energy Partners, L.P. (the “Partnership”)



Gentlemen:
The purpose of this letter agreement is to amend and restate the arrangement
between Terminals and the Partnership, as originally set forth in that certain
letter agreement, dated as of March 26, 2007, and amended as of June 24, 2010,
which is hereby amended and restated in its entirety as set forth herein
effective as of August 9, 2012. Except as otherwise defined herein, all
capitalized terms shall have the meaning set out in the Third Amended and
Restated Agreement of Limited Partnership of Cheniere Energy Partners, L.P.
dated as of August 9, 2012 (as it may be amended or modified and in effect from
time to time, the “Partnership Agreement”).
1. Effective as of March 26, 2007 (the “Effective Date”), Terminals agrees to
provide or cause to be provided to or for the benefit of the Partnership and its
Subsidiaries, all technical, commercial, regulatory, financial, accounting,
treasury, tax and legal staffing and related support and all management and
other services necessary or reasonably requested on behalf of the Partnership
(by its general partner) in order to conduct its business as contemplated by the
Partnership Agreement (such support and services, collectively, the “Services”);
provided, however, that the Services shall not include support or services
provided or to be provided (a) by Cheniere Energy Partners GP, LLC (“MLP GP”) to
Sabine Pass LNG, L.P. pursuant to the Amended and Restated Operation and
Maintenance Agreement (Sabine Pass LNG Facilities) dated August 9, 2012, (b) by
Cheniere LNG O&M Services, LLC (“O&M”) pursuant to the Amended and Restated
Services and Secondment Agreement dated as of August 9, 2012, (c) by Terminals
to Sabine Pass LNG, L.P. pursuant to the Amended and Restated Management
Services Agreement (Sabine Pass LNG Facilities) dated August 9, 2012, (d) by O&M
(or MLP GP, as applicable) to Cheniere Creole Trail Pipeline, L.P. (“CCTP”)
pursuant to the Operation and Maintenance Agreement dated November 26, 2007, (e)
by MLP GP to Sabine Pass Liquefaction, LLC pursuant to the Operation and
Maintenance Agreement (Sabine Pass Liquefaction Facilities) dated May 14, 2012
(the “Liquefaction O&M Agreement”), (f) by Terminals to Sabine Pass
Liquefaction, LLC pursuant to the Management Services Agreement (Sabine Pass
Liquefaction Facilities) dated May 14, 2012 or (g) by Terminals to CCTP pursuant
to any management services agreement entered into between such parties
(collectively, the agreements in (a) through (g) each as amended, restated or
otherwise modified from time to time the “Service Agreements”). In connection
with the Services, Terminals shall, as soon as reasonably practicable, provide
the Partnership with such reports, contracts, agreements arrangements, documents
and other information relating to or in connection with the Services (including,
without limitation, any subcontracts, other third party contracts and any
agreement or arrangements related thereto) as the Partnership may reasonably
request from time to time.
2. In consideration of the Services to be provided by Terminals to the
Partnership under paragraph 1 above, the Partnership agrees to pay Terminals:
(i)  upon signing of this letter agreement, to the extent not previously paid,
$2.8 million for the deferred Services Fee (defined below) for the quarter ended
June 30, 2012, (ii) on the date of, and immediately after, each quarterly
distribution made pursuant to Section 6.4 or Section 6.5 of the Partnership
Agreement commencing with the distribution in respect of the Quarter ending
September 30, 2012, an non-accountable overhead reimbursement charge (the
“Services Fee”) equal to $2.8 million, subject to adjustment for inflation as
provided below; and (ii) within 30 days of receipt of an invoice therefor as
described below, external audit, external tax (excluding

1

--------------------------------------------------------------------------------




outsourcing substantially all of such function), external legal (excluding
outsourcing substantially all of such function) and financing fees incurred by
Terminals that are necessary to perform the services hereunder (“Ancillary
Expenses”), not previously invoiced; provided that, prior to incurrence of any
material Ancillary Expense, Terminals provides written notice of such Ancillary
Expenses to the Partnership, along with reasonable detail related thereto, and
the Partnership provides written approval of such Ancillary Expenses after
receipt of such written notice which approval will not be unreasonably withheld.
The Services Fee shall be adjusted annually effective each January 1 for changes
in the United States Consumer Price Index for All Urban Consumers as published
from time to time by the Bureau of Labor Statistics of the U.S. Department of
Labor (All Urban Consumers, U.S., All Items, 1982-1984, Not Seasonally Adjusted,
Series I.D. CUUR0000SA0). Terminals shall submit an invoice on or prior to the
tenth (10th) day of each month reflecting the Ancillary Expenses incurred during
the previous month, including documentation identifying and substantiating in
reasonable detail the nature of such Ancillary Expenses and the basis for
reimbursement thereof.
In no event shall Ancillary Expenses include any costs or expenses (a) incurred
by Terminals or any of its Affiliates in or with respect to any month prior to
the applicable month to which the invoice related thereto relates or (b) which
results in the Partnership or any of its Subsidiaries paying twice for the same
service provided pursuant to this Agreement or any other operation and
maintenance agreement, any other management service agreement or similar
agreement or arrangement.
3. This letter agreement is solely and exclusively between Terminals and the
Partnership, and any obligations created herein shall be the sole obligation of
the parties hereto. Neither party shall have any recourse to any parent,
partner, Subsidiary, joint venture, Affiliate, director or officer of the other
party for the performance of such obligations, unless such obligations are
assumed in writing by the Person against whom recourse is sought. The
Partnership will indemnify and hold Terminals harmless in respect of any losses
as a result of breach of this letter agreement by the Partnership; provided that
the aggregate amount of such losses payable by the Partnership under this letter
agreement in any calendar year shall be limited to, and shall in no event
exceed, the amount paid or payable to Terminals by the Partnership pursuant to
paragraph 2 above in such calendar year; provided that the foregoing limitation
on liability shall not apply with respect to any intentional breach of this
letter agreement by the Partnership. Terminals will indemnify and hold the
Partnership harmless in respect of any losses as a result of breach of this
letter agreement by Terminals; provided that the aggregate amount of such losses
payable by Terminals under this Letter Agreement in any calendar year shall be
limited to, and shall in no event exceed, the amount paid or payable to
Terminals by the Partnership pursuant to paragraph 2 above in such calendar
year.
4. Terminals may in its sole discretion assign this letter agreement and all
rights and obligations of Terminals under this letter agreement to another
entity wholly owned, directly or indirectly, by CEI (other than MLP GP and its
Subsidiaries), such assignment to be effective upon delivery to the Partnership
by Terminals and such assignee of a written instrument of assumption and
assignment providing for the assumption of this letter agreement and all such
rights and obligations by the assignee, and the prospective release of Terminals
with respect thereto, and otherwise reasonably satisfactory to the Partnership.
5. The term of this letter agreement shall commence on the Effective Date and
shall continue in full force and effect until twenty (20) years after
Substantial Completion (as defined in the Liquefaction O&M Agreement) of the
last Train (as defined in the Liquefaction O&M Agreement) to attain Substantial
Completion. The term of this letter agreement shall continue for twelve
(12) months following the end of the initial term and for each twelve-month
period following each anniversary of the end of the initial term unless
terminated prior to the end of any twelve-month period by the Partnership or
Terminals. Notwithstanding anything to the contrary in this paragraph 5:

2

--------------------------------------------------------------------------------






(a) in the event (i) Terminals is bankrupt, insolvent, incurs a dissolution, or
cessation of its business, (ii) Terminals ceases to provide all Services
required to be performed by it hereunder for ten (10) consecutive days except as
required or permitted hereunder, or (iii) Terminals materially fails to perform
its obligations hereunder (including, without limitation, the performing of
Services) which continues for thirty (30) days after Terminals' receipt of
notice of such failure from the Partnership which notice shall include the
Partnership's recommendation for a cure of such failure, unless Terminals
commences to cure such failure within said thirty (30) days and cures such
failure within seventy-five (75) days after its receipt of the aforesaid notice,
then the Partnership shall have the right, in its sole and absolute discretion,
to do any or all of the following: (1) terminate this letter agreement; (2)
obtain specific performance of Terminals' obligations hereunder; (3) perform (or
engage a third party to perform) Terminals' obligations hereunder, and (4)
pursue any and all other remedies available at law or in equity; and
(b) in the event (i) the Partnership is bankrupt, insolvent, incurs a
dissolution, or cessation of its business, (ii) the Partnership materially fails
to perform its obligations hereunder which continues for thirty (30) days after
the Partnership's receipt of notice of such failure from the Partnership, unless
the Partnership commences to cure such failure within said thirty (30) days and
either cures or continues diligently to cure, or (iii) a default by the
Partnership in its payment obligations to Terminals, unless the Partnership has
cured such default within thirty (30) days from receipt of written notice of
such default from Terminals, then Terminals shall have the right, in its sole
and absolute discretion, to do any or all of the following: (1) terminate this
letter agreement; and (2) pursue any and all other remedies available at law or
in equity.
6. Neither party shall be in default in the performance of any of its
obligations under this letter agreement or liable to the other party for failing
to perform its obligations hereunder (other than the obligation to pay money
when due) to the extent prevented by any circumstance or event beyond the
reasonable control of such party (“Force Majeure Event”). The affected party
shall provide prompt written notice of the Force Majeure Event to the other
party and use all reasonable efforts to continue to perform its obligations
hereunder.
Following the occurrence of a Force Majeure Event, Terminals (a) shall take all
reasonable measures to mitigate or limit the amount of Ancillary Expenses until
the effects of the Force Majeure Event are remedied, (b) shall reduce or
eliminate the Services Fee as appropriate to reflect modifications to levels of
Service provided, and (c) shall take such actions as are reasonably directed by
the Partnership after consultation with Terminals. The Partnership shall
continue to pay such reduced Ancillary Expenses and Services Fee.
7. This letter agreement shall be deemed to be a contract made under, and for
all purposes shall be construed in accordance with and governed by, the laws of
the State of Texas excluding its conflicts of laws principles that would apply
the laws of another jurisdiction.
(Signature page follows)
 



--------------------------------------------------------------------------------




3

--------------------------------------------------------------------------------




If the foregoing memorializes our agreement, please sign in the space provided
below and return a fully executed counterpart to the undersigned.
 
 
 
Sincerely,
 
 
 
 
 
 
Cheniere LNG Terminals, Inc.
 
 
 
 
 
 
By:
/s/ Graham A. McArthur
 
 
Name:
Graham A. McArthur
 
 
Title:
Treasurer



Agreed as of the above date:
 
Cheniere Energy Partners, L.P.
 
 
 
 
 
 
 
By:
Cheniere Energy Partners GP, LLC,
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Meg A. Gentle
 
 
 
Name:
Meg A. Gentle
 
 
 
Title:
Senior Vice President and
 
 
 
Chief Financial Officer
 
 
 
 
 
 
 



 
Cheniere Energy, Inc.
 
 
 
 
 
 
 
By:
/s/ Graham A. McArthur
 
 
Name:
Graham A. McArthur
 
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 
 




